Cite as 2016 Ark. App. 98


                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CR-15-676

JONATHAN SCOTT CASEY                               Opinion Delivered   February 17, 2016
                   APPELLANT
                                                   APPEAL FROM THE BENTON
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-14-1935]

STATE OF ARKANSAS                                  HONORABLE ROBIN F. GREEN,
                                  APPELLEE         JUDGE

                                                   AFFIRMED



                          RAYMOND R. ABRAMSON, Judge


       Jonathan Scott Casey appeals his conviction of Driving While Intoxicated (“DWI”)

from the Benton County Circuit Court. On appeal, Casey argues that the circuit court erred

in denying his motion to suppress. We affirm.

       On April 12, 2014, Officer B.J. Wilson with the Bella Vista Police Department

performed a traffic stop on Casey. After Casey failed two field-sobriety tests and registered .15

on a portable breathalyzer test (“PBT”), Officer Wilson arrested Casey for DWI and

transported him to the Benton County jail. Casey registered .13 on the breathalyzer at the jail.

       Following his arrest, Casey filed a motion in the Benton County Circuit Court to

suppress the evidence obtained during the traffic stop. He argued that Officer Wilson did not

have reasonable suspicion to detain him. The circuit court held a hearing on the motion on

February 23, 2015.
                               Cite as 2016 Ark. App. 98

      At the hearing, the State played an audio recording of a 911 call made on April 12,

2014, from Shannon Hadley. The transcript of the recording is as follows:

      DISPATCHER:          And . . . what was his name again?

      HADLEY:              His name is Scott. He’s beating on my front door now.

      DISPATCHER:          All right. There’s just such bad feedback. Scott what?

      HADLEY:              Scott. He’s beating on my front door now.

      DISPATCHER:          All right. Hang on just one second.

      HADLEY:              Don’t go out there. He’ll kick my door in.

      DISPATCHER:          (Inaudible.) I have three officers on the way right now. Give me
                           . . . just one second, okay?

      HADLEY:              Okay.

      ....

      DISPATCHER:          Do you know if he . . . has been drinking?

      HADLEY:              Yes.

      DISPATCHER:          He has been? And do you know if he has any weapons on him?

      HADLEY:              Yeah. He’s got a pistol.

      DISPATCHER:          He’s got a pistol on him? All right.

      HADLEY:              He did earlier, yeah.

      DISPATCHER:          Oh, he did earlier? Okay. Hang on just one second.

      DISPATCHER:          What type of . . . weapon does he have?

      HADLEY:              A .20 gauge.

      DISPATCHER:          A .20 gauge. He had a pistol?

                                            2
                  Cite as 2016 Ark. App. 98


HADLEY:       Yes.

DISPATCHER:   (Inaudible.) What is . . . you have a . . . is it your wife or
              girlfriend with you?

HADLEY:       Just a friend.

DISPATCHER:   Just a friend? Is that a . . . it’s a lady friend?

HADLEY:       Yes, ma’am.

DISPATCHER:   Okay.

HADLEY:       (Inaudible.)

DISPATCHER:   He’s not inside the residence. He’s outside, correct?

HADLEY:       Yeah.

HADLEY:       He just got in his truck. Pulling . . . off now.

DISPATCHER:   All right.

HADLEY:       In a four-door Chevy pickup.

DISPATCHER:   All right.

(inaudible)

DISPATCHER:   Is he still pulling off?

HADLEY:       Yeah. He . . . just did.

DISPATCHER:   And you said in a . . . tan Chevy, right?

HADLEY:       Yeah (inaudible).

DISPATCHER:   Okay. That’s what I told them.

....


                                 3
                                  Cite as 2016 Ark. App. 98

At this point in the proceedings, the State requested to replay the first minute of the recording

in hopes of clarifying inaudible portions.

       HADLEY:               Yes, ma’am. I’m at nine Finger Circle.

       DISPATCHER:           Yes, sir.

       HADLEY:               I want this guy off my property. He’s at my house.

       DISPATCHER:           All right. You have someone on your property at nine Finger
                             Circle and you want him off there?

       HADLEY:               Yes, ma’am.

       DISPATCHER:           All right. Do you know who he is?

       HADLEY:               Yes. He’s an ex-boyfriend of the person that’s here.

       DISPATCHER:           Okay. Is that . . .

       HADLEY:               Shannon.

       DISPATCHER:           Shannon? All right. Shannon.

       HADLEY:               Hadley.

       DISPATCHER:           Can you spell your last name for me, Shannon?

       HADLEY:               H-A-D-L-E-Y.

       DISPATCHER:           Okay. And what was his name again?

       HADLEY:               His name is Scott. He’s beating on my front door now.

       DISPATCHER:           All right. There’s just such bad feedback. Scott what?

       HADLEY:               Scott. He’s beating on my front door right now.

       DISPATCHER:           All right. Hang on one second.

       HADLEY:               Don’t go out there. He’ll kick my door in.

                                               4
                                    Cite as 2016 Ark. App. 98

        Following the replay of the recording, Hadley testified that he called 911 on April 12,

2014, because Scott Casey was banging on his door at 2:00 a.m. He stated that at that time,

Casey’s ex-wife, Ashley,1 was at his house. Hadley explained that he and Ashley had seen

Casey at a bar earlier that night and that he and Casey had gotten into a physical altercation.

He testified that someone at the bar called the police and that the police told him that they

were going to arrest Casey. He also testified that someone at the bar told him that Casey had

a pistol.

        Jennifer Weber, the dispatcher on the 911 recording, testified that after she received

the call from Hadley, she communicated to officers what Hadley had told her. She testified

that she told officers that Casey had been drinking and that he may have had a pistol.

        Officer Wilson testified that, on April 12, 2014, he received a complaint from a

dispatcher that a male in a tan truck at nine Finger Circle had been drinking and had a gun.

He explained that the dispatcher also transmitted a code indicating that the male was

“intoxicated.” Officer Wilson testified that he went to the residence along with Corporal

Whitehead and that they observed a tan truck less than one hundred yards away from nine

Finger Circle. He explained that he turned on his lights and made contact with Casey while

he was in the truck. He testified that, as he approached Casey, Casey placed a mint in his

mouth. He then asked Casey to exit the vehicle, and Casey complied. He testified that he

asked Casey whether he had any weapons and that Casey responded that he did not; however,

after he conducted a pat down of Casey, he discovered a knife. He stated that Officer


        1
            It is unclear from the record whether Ashley is Casey’s ex-girlfriend or ex-wife.

                                                 5
                                  Cite as 2016 Ark. App. 98

Whitehead saw an alcohol bottle in the floorboard of Casey’s truck and that Casey admitted

that he had been drinking. Officer Wilson testified that he performed three field-sobriety tests

on Casey and that Casey failed two of them. He also testified that he administered a PBT on

Casey. Officer Wilson then arrested Casey for DWI. He transported Casey to the Bella Vista

Police Department and conducted a blood-alcohol-content (“BAC”) test. The State

introduced into evidence the results of Casey’s BAC test, which showed that Casey registered

.13.

       During his cross-examination of Howard, Casey’s counsel introduced into evidence

a form that Officer Wilson completed after he had arrested Casey. On the form, Officer

Wilson indicated that Casey registered .15 on the PBT and that he initiated contact with

Casey for “trespassing.” Officer Wilson explained that he wrote trespassing on the form

because he was “new.” He stated that he should have put “investigative stop for reason of

suspicion.”

       Following the testimony, the court denied Casey’s motion to suppress. The court later

convicted Casey of DWI and sentenced him to one day in the Benton County jail. The court

also fined Casey $500 and ordered him to pay $300 in court costs and a $20 booking fee.

Casey appealed his conviction to this court. On appeal, Casey argues that the circuit court

erred in denying his motion to suppress the State’s evidence in violation of Arkansas Rule of

Criminal Procedure 3.1.

       On review of a circuit court’s denial of a motion to suppress evidence, this court

reviews the circuit court’s factual determinations for clear error, while reviewing its legal


                                               6
                                 Cite as 2016 Ark. App. 98

conclusions de novo. James v. State, 2012 Ark. App. 118, 390 S.W.3d 95. Consistent with this

standard, this court defers to the superior position of the circuit court to determine the

credibility of witnesses and to resolve evidentiary conflicts, but resolves legal questions

through an independent determination based on the totality of the circumstances. Id.

       Pursuant to Arkansas Rule of Criminal Procedure 3.1, a police officer lawfully present

in any place may, in the performance of his duties, stop and detain any person who he

reasonably suspects is committing, has committed, or is about to commit a felony or a

misdemeanor involving danger of forcible injury to persons or damage to property. Under this

rule, the key word is “suspects,” and reasonable suspicion does not require that an officer

“rule out the possibility of innocent conduct.” James, 2012 Ark. App. 118, at 8, 390 S.W.3d

at 100 (quoting United States v. Arvizu, 534 U.S. 266 (2002)). “Reasonable suspicion” is

defined as a suspicion based on facts or circumstances, which of themselves do not give rise

to the probable cause requisite to justify a lawful arrest, but which give rise to more than a

bare suspicion. Ark. R. Crim. P. 2.1. The determination of whether an officer has reasonable

suspicion under the totality of the circumstances includes whether an officer has specific,

particularized, and articulable reasons to indicate that the person may be involved in criminal

activity. James, 2012 Ark. App. 118, 390 S.W.3d 95. Furthermore, the facts articulated must

be considered together as a whole and not in isolation. Id.

       In this case, Casey argues that the circuit court should have suppressed the evidence

obtained through Officer Wilson’s traffic stop because Officer Wilson did not have reasonable




                                              7
                                  Cite as 2016 Ark. App. 98

suspicion to detain him. In making his argument, Casey asserts that the facts of this case are

similar to the facts in Van Patten v. State, 16 Ark. App. 83, 697 S.W.2d 919 (1985).

       In Van Patten, this court held that an officer did not have reasonable suspicion to detain

the defendant after an anonymous person called 911 and reported that an individual in a

brown Jeep had created a disturbance at a party. Id. This court reasoned that the officer did

not have particular or articulable reasons to suspect that a felony or a misdemeanor involving

danger of injury to persons or property had been committed because the radio dispatch was

anonymous and provided “extremely general information about a ‘loud party’ and a ‘brown

Jeep.’” Id.

       We hold that the facts in this case are unlike the facts in Van Patten and that Officer

Wilson had reasonable suspicion to detain Casey. This was not an anonymous tip. Hadley

identified himself and provided his telephone number and address. He further provided

specific information about the incident: that Casey had been beating on his door; that Casey

had been drinking and had a gun; and that Casey had left the residence in a tan Chevrolet

truck. Thus, Officer Wilson had specific, particularized, and articulable reasons to indicate

that Casey might have been involved in criminal activity.

       Casey additionally asserts that because the dispatcher transmitted the “intoxication”

code when Hadley stated only that Casey had been “drinking,” Officer Wilson relied on false

information when he made the stop. Casey’s argument is unpersuasive. The distinction

between “intoxication” and “drinking” does not amount to false information. Accordingly,




                                               8
                                Cite as 2016 Ark. App. 98

we hold that Officer Wilson lawfully detained Casey, and the circuit court properly denied

his motion to suppress.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Norwood & Norwood, P.A., by: Doug Norwood and Alison Lee, for appellant.

       Leslie Rutledge, Att’y Gen., by: Pamela Rumpz, Ass’t Att’y Gen., for appellee.




                                             9